DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two switches being claimed.  Perhaps, the switches can be named as a first switch and a second switch.
It is believed that the sensor in claim 1 is the same as one of the switches.  Perhaps, the sensor and one of the switches can have the same name in order to clearly show that they are the same element.
Due to the above mentioned indefiniteness, claims 1-8 are being treated as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brabb et al. (9,187,066).
Re: claim 1, Brabb shows a method of controlling a parking brake, as in the present invention, comprising:
checking for a first signal from a sensor 220 indicating that a brake chain in under a predetermined level of tension;
receiving a second signal from a motor indicating an amount of current being provided to the motor, column 11, lines 40-54; and
stopping the motor if the first signal is received or if the second signal indicates that the amount of current being provided to the motor is over a predetermined threshold, column 9, lines 12-43.
Re: claim 2, Brabb shows the step of stopping the motor if the amount of current being provided to the motor exceeds a second threshold, column 9, lines 12-43.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brabb et al. (9,187,066) in view of O’Brien, Jr. (6,474,451).
Re: claim 3, Brabb shows the step of providing a motorized parking brake having the motor 200, a brake chain drum 10 interconnected to the motor to take up or release the brake chain. Brabb’s method, as rejected, lacks a load arm that is deflected based on tension in the brake chain to close the switch.  O’Brien, Jr. is cited to teach a parking brake comprising a load arm 32 that is deflected based on tension in the brake chain 17 to close the switch 50.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Brabb to comprise a load arm such as taught by O’Brien, Jr. in order to accurately measure the tension in the brake chain to apply the brake.
Re: claim 4, O’Brien,Jr. further shows a first sheave 30 that engages the brake chain and moves away from the brake chain into the load arm in response to tension in the brake chain.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brabb et al. (9,187,066) in view of O’Brien, Jr. (6,474,451) and further in view of Wedge et al. (6,427,811).

Re: claim 6, as modified by O’Brien, Jr. and Wedge, the method of Brabb would comprise the brake chain extends from a first end over the brake chain drum and between the first 30 and second 20 sheaves to a second end for coupling to the brake rigging of a railway vehicle.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed on 1/6/2021 have been fully considered but they are not persuasive.
Applicant responded to several items to overcome some of the indefiniteness in the claims.  However, Applicant did not respond to the two items above.  The rejection is repeated above.
Applicant argues that Brabb does not disclose the use of a current sensor to stop the motor drive.  It is not agreed.  Brabb states in column 9 that after the first slippage, the motor speed is dropped to a slow speed.  Detection of the second slippage would stop the motor because the proper chain load has been achieved.  It is clear that Brabb’s method uses the motor current to control the motor drive.  The rejection is still deemed proper and is repeated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657